DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 22, 2022 has been entered. Claims 1, 3, 7, 9, 13, and 15 remain pending in the application. Claims 1, 7, and 13 are noted as currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 1, 7, and 13 recite a method, system, and computer program product including the limitations receiving a historical test score data set; a test type of each test of the plurality of tests is selected from a plurality of test types; creating a customized profile for each of the plurality of test takers; taking a responsive action, wherein the taking a responsive action comprises: receiving a selection of one test taker from the plurality of test takers, and a selected combination of subject, test format, and test type; the teacher is permitted to adjust a relative weighting of test actions; and wherein the teacher informs the test taker in advance of the adjustment of the relative weighting of the test sections so that the test taker can make study routine modifications based on the adjustment to the relative weighting of the test sections, as well as the additional limitation of a test format bias numerical value. The recited steps and limitations, under their broadest reasonable interpretation, are mental processes capable of being performed in the human mind and/or methods of organizing human activity, specifically teaching. The limitations of receiving a historical test score data set; and taking a responsive action are both mental processes and methods of organizing human activity, the limitations of a test type of each test of the plurality of tests is selected from a plurality of test types; a selected combination of subject, test format, and test type; and a test format bias numerical value are mental processes as the steps of selecting are judgements and a test format bias numerical value is an opinion or evaluation one of ordinary skill in the art could perform in the mind, and the limitations of adjust a relative weighting of test actions and the teacher informs the test taker in advance of the adjustment are certain methods of organizing human activity in the form of teaching as weighting test sections and informing students of the weights are activities performed in the normal process of teaching. The recited steps and limitations, as drafted, are a process (or apparatus for performing the process) that is a method of applying an abstract idea, specifically mental processes (judgment [selecting a test type; selecting a test taker; selecting a combination of subject, format, and type], evaluation [receiving a historical test score data set; test format bias numerical value], opinion [taking a responsive action]) capable of being performed in the human mind and methods of organizing human activity, teaching, but for the recitation of the additional elements and steps. If the claim limitations, under their broadest reasonable interpretation, include a mental process or a method of organizing human activity, the limitations fall under the abstract ideas judicial exception, and the claims as a whole recite abstract ideas. Accordingly, claims 1, 7, and 13 recite abstract ideas.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional elements of a storage device including a set of storage medium(s) [claims 7 and 13]; a server computer system [claims 7 and 13]; computer code stored on the storage medium(s) with the computer code including data and instructions to cause one or more processors of a server computer system to perform at least the following operations [claim 7 and 13]; the process being implemented by an artificial intelligence (AI); the historical test score data set being embodied as a non-transitory electronic signal transmitted to the server computer system; the historical test score data set including: (i) a plurality of historic test scores respectively achieved by each test taker of a plurality of test takers on a plurality of tests, and (ii) for each test taker, a test format value from among of a plurality of test formats for each test of the given first test taker plurality of tests, wherein a test type of each test of the plurality of tests is, for each subject of a plurality of subjects, selected from a plurality of test types, wherein the plurality of test formats include essay format and multiple choice format, wherein the plurality of test types include computer based tests and paper based tests, and wherein the historical test score data set received from each teacher computer device is specific to a unique subject of the plurality of subjects; and a responsive action based, at least in part, upon a test format bias numerical value with respect to each test taker for each combination of subject, test format and test type and the additional steps of in response to said receiving the selection of the one test taker, presenting a dashboard on the screen of the computer monitor, wherein the dashboard includes selectable buttons enabling selection, by a teacher operating a teacher computer device of the plurality of teacher devices, of a test format bias numerical value for the one test taker for any combination of subject, test format and test type, and wherein the test format bias numerical value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias numerical value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination do not amount to significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. With regard to the additional hardware elements and per paragraph 0022 of the instant application, the computing device as the apparatus or performing the method can be a general-purpose computer, and the claimed hardware limitations of a processor, storage device, storage mediums, computer code, and plurality of teacher devices are recited at a high level of generality. As the hardware is a generic computing device and the limitations are merely using a computer as a tool to perform an abstract idea, the additional hardware elements and steps of receiving data by one or more processors and presenting a dashboard including data and user interaction to select the type of data fall under the “apply it” limitations within the judicial exception and are not indicative of a practical application or meaningful limitation. Further, the recitation of implementing an artificial intelligence (AI) machine to perform the operations is also interpreted under the “apply it” limitation as the limitation of an AI machine is recited at a high level of generality which, under its broadest reasonable interpretation, is merely a generic computing device used to apply/perform the judicial exception discussed above. Without specific AI steps or limitations, the limitation does not amount to a practical implementation of or significantly more than the judicial exceptions. The additional element of the historical test score data set being embodied as a non-transitory electronic signal transmitted to the server computer system is a further limitation that amounts to mere instructions for using a computer as a tool to perform an abstract idea as the electronic signal is still the historical test score data set and while the limitation recites an electronic signal, the limitation under its broadest reasonable interpretation, is merely embodying the data set as a signal. The data set and steps enumerated above can still be performed in the human mind even if the human mind cannot “receive a non-transitory signal” as the recitation of “a non-transitory electronic signal” is merely reciting the data set as being embodied on a computer used as a tool to perform the steps above. The further additional elements of the types of data included in the data set specifically the combinations of a subject, test type, and test format are clarifications of the types of data and information included in the abstract idea process and thereby amount to insignificant extra solution activity (see MPEP 2106.05(g)). Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps and elements are insignificant extra-solution activities or merely instructions for implementing the abstract ideas on a generic computing device or computer which fall under the “apply it” limitation of the judicial exception and do not amount to significantly more than the judicial exception. The claim limitations, as discussed above, are merely instructions for using a computing device to implement the abstract idea and clarify the types of data and how they are gathered and displayed for the process which is routine for computer-based training. As such, the claims do not include additional elements or steps that are sufficient to amount to significantly more that the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas. Therefore, claims 1, 7, and 13 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 3, 9, and 15 depend from claims 1, 7, and 13, respectively, and include all the limitations of the claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exceptions as the claims recite the limitation the historical test score data set includes: (i) a plurality of historic test scores respectively achieved by other test takers with characteristics similar to the plurality of test takers on a plurality of other tests, and (ii) for each other test taker, a test format value of the plurality of test formats for each other test of the plurality of tests. The limitation, under its broadest reasonable interpretation, is further clarification of the types of data and information included in the process, specifically that the data set includes data points from other test takers (similar to a control or measurement group for statistical analysis). This limitation amounts to insignificant extra-solution activity (Per MPEP 2106.05(g)) as it merely clarifies how the data is chosen and what types of data are chosen. As such, this limitation does not amount to significantly more as it does not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims. Accordingly, claims 3, 9, and 15 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter. Thereby, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 16, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nealon (US PGPub 20140024009) in view of Borchers (US PGPub 20080140865), Chiang et al. (US PGPub 20100062410), hereinafter referred to as Chiang, Rudolph et al. (US PGPub 20150294579), hereinafter referred to as Rudolph, Muthukumarasamy et al. (US PGPub 20140335498), hereinafter referred to as Muthukumarasamy, and McBride et al. (US PGPub 20120231440), hereinafter referred to as McBride.
In regards to claims 1, 7 and 13, Nealon discloses a computer-implemented method [claim 1] (Paragraph 0077 recites a method implemented by a computing device); a computer program product [claim 7] (Paragraphs 0131-0132); and a server computer system (Paragraphs 0046, 0134; Fig 1, Ref 102) comprising:
one or more processors (Paragraphs 0118-0120; Fig 16, Ref 1602); 
a storage device including a set of storage medium(s) [claim 7 and 13] (Fig 16, Ref 1606; Paragraphs 0118-0120); and 
computer code stored on the storage medium(s) (Paragraph 0132), with the computer code including data and instructions to cause the one or more processors of a server computer system to perform (Paragraph 0132) at least the following: 
said storage medium(s) not being a transitory signal [claim 7] (Paragraphs 0126-0127);
implementing an artificial intelligence (AI) machine to perform operations (Paragraphs 0048, 0063, 0067, 0098 teach the system includes using machine learning algorithms (AI machine) including recommendation and natural language processing algorithms to parse and generate recommendations, assessments, and education content) including:
receiving, by one or more processors (Paragraphs 0118-0120; Fig 16, Ref 1602) of a server computer system (Paragraphs 0046, 0134; Fig 1, Ref 102), a non-transitory signal transmitted to the server computer system (Paragraph 0057 teaches various data signals of the system including signals indicating scores and user profile data; see also paragraph 0132) by each teacher computer device (Paragraph 0046; Fig 1, Ref 112) of a plurality of teacher computer devices (Paragraph 0102 teaches the system may include one or more teacher devices (Ref 112)) via communication network (Paragraph 0046; Fig 1, Ref 104), the non-transitory signal comprising a historical test score data set that includes information of (Paragraphs 0053, 0080 disclose a user profile including past educational performance which can include past assessment performance): 
a plurality of historic test scores respectively achieved by each test taker of a plurality of test takers on a plurality of tests (Paragraphs 0053, 0057, 0080 disclose a user profile including past educational performance which can include past assessment performance and the system compares and indicates similar other learner profiles (plurality of test takes) including the other learners test performance), and 
for each test taker (Paragraphs 0053, 0080 teach learner profiles for individual learners (each test taker)), a test format value (Paragraphs 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress and discovering which formats are most effective for the student and a format preference over other formats based on surveys given to students where the value could be a positive or negative decision (value) based on the students preference which are store in the profile (historical data)) of a plurality of test formats for each test of the plurality of tests (Paragraph 0079 teaches a user may take multiple tests in a session (plurality of tests)), wherein a test type of each test of the plurality of tests is, for each subject of a plurality of subjects (Paragraphs 0069, 0081 teach the educational platform server may receive educational data for a particular subject area or multiple subjects (plurality of subjects) and identify learner progress within the specific subject area), selected from a plurality of test types (Paragraphs 0059, 0062 teach the system governs various types of educational content which would include types of tests that is delivered to learners), wherein the plurality of test formats include essay format (Paragraphs 0020, 0112-0113 list open ended/essay questions as a potential assessment format) and multiple choice format (Paragraphs 0064, 0097, 0113 list multiple choice questions as a potential assessment format), and wherein the historical test score data set received from each teacher computer device is specific to a unique subject of the plurality of subjects (Paragraphs 0069, 0081 teach the educational platform server may receive educational data for a particular subject area or multiple subjects (plurality of subjects) and identify learner progress within the specific subject area); 
taking, by the one or more processors (Paragraphs 0118-0120; Fig 16, Ref 1602), a responsive action based, at least in part, upon a test format bias value (Paragraphs 0064, 0097, 0113 disclose creating an assessment based on the format preference (bias value) of the student as a responsive action), wherein said taking the responsive action comprises:
a dashboard on a screen of a computer monitor in the server computer system (Paragraph 0107; Fig 7 shows a dashboard displayed on a device of the server system); 
a teacher operating a teacher computer device of the plurality of teacher computer devices (Paragraphs 0007, 0046, 0075 teach teacher devices (Ref 112) used by a teacher to make requests, provide learners with content and materials, and monitor the performance of the learners/test takers); and 
wherein the test format bias value for the one test taker is based, at least in part, upon the historical test score data set, with the test format bias numerical value reflecting a favorability of the test format relative to other test formats (Paragraphs 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress and discovering which formats are most effective for the student and a format preference over other formats based on surveys given to students where the value could be a positive or negative decision (value) based on the student’s preference (favorability) of the test format relative to other formats). 
Nealon does not explicitly teach wherein the plurality of test types include computer based tests and paper based tests; the test format bias value being a test format bias numerical value; the test format bias numerical value with respect to each test taker for each combination of subject, test format and test type; presenting, by the one or more processors, a dashboard on a screen of a computer monitor in the server computer system, wherein the dashboard includes selectable buttons enabling selection of a test format bias numerical value for the one test taker of the plurality of test takers for any combination of subject, test format and test type so that the teacher is permitted to adjust a relative weighting of test sections, and wherein the test format bias numerical value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias numerical value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination; and wherein the teacher informs the test taker in advance of the adjustment of the relative weighting of the test sections so that the test taker can make study routine modifications based on the adjustment to the relative weighting of the test sections.
However, Borchers teaches a test administration system including paper and computer-based tests and that a test taker or administrator may prefer one type over the other as some test takers are more comfortable with one type (Paragraph 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon with the teachings of Borchers as both references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon to include both paper and computer-based tests and thereby the historical data of both paper and computer-based tests. With the additional historical data, one of ordinary skill would include the type of test (paper vs. computer) as a metric for determining the test preference/favorability of a user thereby the test preference (format bias numerical value) would include the subject and format of Nealon and the type of Borchers. Upon such modification, the system and method of Nealon would include wherein the plurality of test types include computer based tests and paper based tests; a test format bias numerical value with respect to each test taker for each combination of subject, test format and test type and wherein the test format bias value for the one test taker with respect to a selected combination of subject, test format and test type is based, at least in part, upon the historical test score data set, with the test format bias value reflecting a favorability of the test format relative to other test formats for the subject and test type in the selected combination. One of ordinary skill in the art would have been motivated to make the modification before the effective filing date in order to provide users a more satisfactory experience (Borchers paragraph 0014) with their preferred type of test and using the data from those tests to further improve the learner favorability/preference determination to include types of tests on top of subject and format.
Nealon in view of Borchers does not explicitly teach the test format bias value being a test format bias numerical value; and presenting a dashboard on a screen of a computer monitor, wherein the dashboard includes selectable buttons enabling selection of a test format bias numerical value for the one test taker for any combination of subject, test format and test type. However, Chiang teaches a computerized testing and administration system that includes a user interface (dashboard) (Paragraph 0018; fig 3) with which a teacher can select a specific student from a plurality of students/test takers to view their academic history (Paragraph 0030) and sort the content database using a subject selection and criteria selection (Paragraphs 0024-0026).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon in view of Borchers with the teachings of Chiang as the references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon in view of Borchers to include modifying the dashboard of Nealon to include the functionality of selecting a specific student from the plurality of students to access their academic history including their test format favorability. Additionally, one of ordinary skill would include the functionality of Chiang on the dashboard of Nealon to select a specific subject with regards to the testing and student history as well as using the test format and type of Nealon in view of Borchers as a portion of the criteria selection of Chiang. Upon such modification, the system and method of Nealon in view of Borchers would include receiving a selection of one test taker from the plurality of test takers; and in response to said receiving the selection of the one test taker, presenting a dashboard on the screen of the computer monitor, wherein the dashboard includes selectable buttons enabling selection of a test format bias numerical value for the one test taker for any combination of subject, test format and test type. One of ordinary skill in the art would have been motivated to make this modification in order to provide easier organization and sorting of the relevant student academic data including the test preferences (test format bias numerical value) for any combination of subject, format, and type as determined by using the various data points included in Nealon in view of Borchers.
Nealon in view of Borchers and Chiang does not explicitly teach the test format bias value being a test format bias numerical value. However, Rudolph teaches an electronic education and testing system including multiple test question formats and measuring test taker performance and confidence (Abstract; Paragraphs 0046, 0049) including with relation to test formats including the formats having test format bias numerical values (Paragraphs 0053, 0055 teach the test formats having a base value of 1.00 that can then be decreased or increased based on the learner’s skill with the format).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon in view of Borchers and Chiang with the teachings of Rudolph as the references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon in view of Borchers and Chiang by modifying the test format bias value of Nealon to be a numerical value reflecting the learner’s skill with respect to the various test formats, and one of ordinary skill in the art would reasonably expect the use of a numerical value versus the positive/negative value to succeed as the values reflect the same information in different formats that are understood to reflect the learner’s strengths and weaknesses. Upon such modification, the system and method of Nealon in view of Borchers and Chiang would include the test format bias value being a test format bias numerical value. One of ordinary skill in the art would have been motivated to make this modification in order to provide teachers and parents further insight to a learner’s performance and skills and provide learners with the appropriate testing/learning materials based on the learner’s skills. 
Nealon in view of Borchers, Chiang, and Rudolph does not explicitly teach that the teacher is permitted to adjust a relative weighting of test sections; and wherein the teacher informs the test taker in advance of the adjustment of the relative weighting of the test sections so that the test taker can make study routine modifications based on the adjustment to the relative weighting of the test sections. However, Muthukumarasamy teaches an assessment generation system and method including the teacher is permitted to adjust a relative weighting of test sections (Paragraphs 0028, 0030 teach the administrator (teacher) may interact with the assessment interface and modify the test criteria including the weighing of question parts, questions, or test).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon in view of Borchers, Chiang, and Rudolph with the teachings of Muthukumarasamy as the references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon in view of Borchers, Chiang, and Rudolph by modifying the automatic weighting of Nealon (Nealon Paragraph 0075) to allow the teacher to modify the test criteria including weighting (which is further supported by Nealon Paragraph 0075 which states the teacher may override the server suggestions), and one of ordinary skill in the art would reasonably expect allowing the teacher to modify the weighting in order to provide quality assurance and oversight. Upon such modification, the system and method of Nealon in view of Borchers, Chiang, and Rudolph would include that the teacher is permitted to adjust a relative weighting of test sections. One of ordinary skill in the art would have been motivated to make this modification in order to provide teachers with quality control and oversight to modify the assessments and provide appropriate assessments based on course objectives.
Nealon in view of Borchers, Chiang, Rudolph, and Muthukumarasamy does not explicitly teach wherein the teacher informs the test taker in advance of the adjustment of the relative weighting of the test sections so that the test taker can make study routine modifications based on the adjustment to the relative weighting of the test sections. However, McBride teaches a system and method for learning management including displaying (informing) report and module data including test weights to a user (test taker) as part of a study module (Paragraphs 0055, 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon in view of Borchers, Chiang, Rudolph, and Muthukumarasamy with the teachings of McBride as the references and the claimed invention are directed to educational administration systems including CBT. One of ordinary skill in the art would have modified Nealon in view of Borchers, Chiang, Rudolph, and Muthukumarasamy by modifying the system through coding in order to provide the teacher the ability through the teach device to display reports to the test-taker/students that include the weights taught/discussed above through a study module. Upon such modification, the system and method of Nealon in view of Borchers, Chiang, Rudolph, and Muthukumarasamy would include wherein the teacher informs the test taker in advance of the adjustment of the relative weighting of the test sections so that the test taker can make study routine modifications based on the adjustment to the relative weighting of the test sections. One of ordinary skill in the art would have been motivated to make this modification in order to provide students/test-takers routine information on a course with regards to the weighting of tests and sections within the tests in order to appropriately study the material.
In regards to claims 3, 9, and 15, Nealon further teaches wherein the historical test score data set includes: 
(i) a plurality of historic test scores respectively achieved by other test takers with characteristics similar to the plurality of test takers on a plurality other tests (Paragraphs 0009, 0053, 0057; Nealon discloses including user profile data of similar users which includes the other student’s past educational performance and giving signals of similar learner profiles), and 
(ii) for each other test taker, a test format value of the plurality of test formats for each other test of the plurality of other tests (Paragraphs 0009, 0021, 0048, 0064; Nealon discloses both an algorithm for monitoring a student’s progress which requires the scores students achieve on assessment to track their progress and find which formats they prefer and a survey which would collect a value for the format based on students answers where the value can be a positive or negative preference for each format; both would be included in the student’s learner profile and thereby connected to each other as “other learner profiles”).

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive in full. 
In response to Applicant’s arguments under 35 U.S.C. §101, on pages 9-11, with regards to the pending claims, that the proposed claims now recite patent eligible subject matter, the Office finds the argument non-persuasive. Applicant argues that the 101 rejection should be withdrawn since the amended claim limitations include a particular machine and improvements to the function of a computing device. While Examiner agrees with Applicant’s argument that an improvement to the functioning of a computer or a particular machine can overcome a 101 rejection, per MPEP sections 2106.05(a-b), the mere recitation of implementing an AI machine as discussed above is generic and under its BRI is merely implementing the process on a generic computing device and thereby merely “applying” the judicial exceptions using a generic computing device. Further, per the claims and paragraph 0048 of the specification, artificial intelligence is only mentioned in passing and lacks particularity to amount to a particular machine and specific limitations that show implementation of the steps of the method or improvements to computer functionality. Therefore, an AI machine without further specifics is not a specific machine, but as stated, a generic computing device that is performing functions that are judicial exceptions without showing a specific improvement to the functioning of a computing device. Therefore, the limitation alone or in combination does not integrate the judicial exceptions into a practical application or amount to significantly more than the judicial exceptions as the limitations are merely extra-solution activity or a field-of-use. Since the AI machine is not a particular machine or specific improvement to the functioning of a computing device, the rejection stands, as discussed above, since the amended claims do not include additional elements that integrate the judicial exceptions into a practical application or amount to significantly more than the judicial exceptions. 
In response to Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3, 7, 9, 13, and 15 under 35 U.S.C. 103, on pages 11-14, have been fully considered and are persuasive by virtue of Applicant’s amendment. However, upon further consideration, a new ground(s) of rejection is made in view of 103 in view of the previously cited prior art and the newly added prior art as discussed above. 

Conclusion
Accordingly, claims 1, 3, 7, 9, 13, and 15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./

Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715